Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's submission filed on 4/8/22 has been entered, claims 1-19 are pending examination.
 
Terminal Disclaimer
The terminal disclaimer filed on 4/8/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent No. 11,198,318 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 has been amended to recite: “curing the synthetic material layer only one time;” this is considered a negative limitation.  "Any negative limitation or exclusionary proviso must have basis in the original disclosure.  The mere absence of a positive recitation is not basis for an exclusion.” MPEP 2173.05(i).  Applicant has cited Fig 1 and Fig 17 as support.  Fig 1 is explicitly taught to possess feature “15” as a hot-air oven, infrared oven, or UV / electron radiation source to activate synthetic material layer to expand (pgpub [0097]).  Fig 17 depicts a “drying station” “27” for UV radiation (pgpub [0117]).  Such disclosures do not adequately demonstrate possession of the exclusion of any other curing.
The other dependent claims do not cure the defects of the claims from which they depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite: “curing the synthetic material layer only one time;”.  The scope of such a limitation is indefinite.  It is indefinite as to what is actually excluded from the present claim scope, for example is the recitation inclusive of any degree of curing or is it only mean to reference curing to completion; additionally, is the intention specifically intended to be referencing limiting the act / mode of curing to “one time” or the actual state of being cured “one time” (for the latter the examiner would note that curing implies a reaction, thus when reaction is complete of the entire layer, curing would have occurred).  Further complicating the issue is the recitation of open “comprising” language in the preamble, preventing accurate identification what is or is not excluded from the entirety of the claim scope in light of this recent amendment (for example, additional steps of partial curing).  The specification does not provide a standard for ascertaining such an exclusion, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination “curing the synthetic material layer only one time;” will be interpreted as at least inclusive of any such alternative above.  
The other dependent claims do not cure the defects of the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-9, 11-15, 17 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 49-029950 (machine translation provided and citations made thereto; hereafter ‘950) in view of Vest.
Claim 1: ‘950 teaches a method for manufacturing coated panels of the type including at least a substrate (1) and a top layer (everything above (1) with a motif (such as 3), the top layer being provided on the substrate  (See, for example, Fig 1-5, pg 1-2), the method comprising: 
providing a liquid synthetic material (synthetic resin ) layer (4) on the substrate (1) (See, for example, Fig 1-5 and pg 1);
and providing a relief on the surface of said synthetic material layer provided on the substrate (see, for example, Fig 1-5 and pg 1-2);
wherein the relief includes a pattern of recesses (See, for example, Fig 1-5 and pg 1-2);
wherein the pattern is at least partially determined by at least one print (5) (See, for example, Fig 1-5, pg 1-2);
wherein the relief is obtained by printing a mask (5) on synthetic material layer (See, for example, Fig 1-5 and pg 1-2)
wherein after providing the mask, curing (such as UV curing) the synthetic material layer only one time (See, for example, Fig 1-5, pg 1-2; for sake of rejection “curing the synthetic material layer” is interpreted as having occurred over a period of at which the endpoint of such an operation equates to the entirety of the synthetic material layer being cured; alternatively as the claim is drafted in open “comprising” language any sub step of curing / pre/curing would not be excluded); 
wherein the mask provides for selective curing of the synthetic material layer, such that the synthetic material layer is not solidified or solidified at a lesser extent in correspondence of the mask (See, for example, Fig 1-5, pg 1-2); 
and removing the not solidified or less solidified portions of the synthetic material layer by performing a material-removing treatment (such as by brushing) on the synthetic material layer thereby obtaining the relief (See, for example, abstract, Fig 1-5 and pg 1-2).
 ‘951 has taught wherein the mask / print can be applied as printing ink, but does not explicitly teach it is applied by inkjet printing directly onto the synthetic material layer.  Vest teaches a method for manufacturing coated panels (relief image printing element / plate) of the type including at least a substrate (support) and a top layer with a motif (relief image eventually formed on the polymerizable layer), the top layer (polymerizable layer) being provided on the substrate (support) (See, for example, abstract, Fig 4, [0004], [0026], [0037], [0053]).  Vest similarly teaches wherein its method achieves a relief in a photosensitive coating by printing a mask directly on the synthetic material layer, wherein the mask provides for selective curing of the synthetic material layer, such that the synthetic material layer is not solidified or solidified at a lesser extent in correspondence of the mask, and removing the not solidified or less solidified portions of the synthetic material layer by performing a material-removing treatment on the synthetic material layer thereby obtaining the relief (See, for example, abstract, [0011], [0029-0030], [0050], [0074-0075]).  Vest further teaches wherein improvements in production of such panels possessing relief surfaces can be accomplish a plurality of steps within the same system reducing handling and enhancing consistency, wherein the print is applied by inkjet printing (See, for example, [0045], [0050]); wherein the relief is obtained by printing a mask directly on the synthetic material layer (See, for example, [0015-0017], [0045], [0050]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated applying the print / mask printing ink directly onto the synthetic material layer via inkjet printing since such a printing achieves the predictable result of serving as a suitable photomask for subsequent UV-curing / removal operations to produce a patterned relief structure, and as it would reduce handling and enhance consistency.
Further wherein the material removing treatment involves removing the mask (by combination the mask is directly on the synthetic material layer and thus would be removed with the removal of the unexposed / undercured resin (See, for example, ‘950 Fig 2-3 and Vest abstract, [0011], [0029-0030], [0040], [0074-0075]).
Claim 2:  ‘950 further teaches wherein the mask comprises masking portions (See, for example, Fig 1-5, pg 1-5); and Vest teaches phase change inks are applied as the masking portions, specifically “Examples of phase change ink compositions are described in U.S. Pat. No. 6,444,018 to King et al., the subject matter of which in herein incorporated by reference in its entirety” (see, for example, [0052]; {at col 3 lines 44-55, col 8 lines 6-17, claim 7 of King} the phase change ink is taught to comprise wax).  
Claim 3: ‘950 and Vest further teaches wherein the mask includes masking portions that are formed in line and/or at the same time with providing the relief in the synthetic material layer (see, for example, 950 Fig 1-5 and pg 1-2 and Vest: Fig 4, abstract, [0017]).
Claim 4: ‘950 and Vest further teaches wherein the selective curing is performed using UV or electron beams (See, for example, 950: pg 1-2; Vest: [0053]).
Claim 6: ‘950 and Vest further teaches wherein the material-removing treatment comprises at least a mechanical treatment (such as brushing, blotting, doctor blade, shearing / contact / transfer via direct roller contact) (see, for example, ‘950: fig 3, pg 1-2; Vest: abstract, [0071-0075], [0085], [0096]). 
Claim 7: Vest further teaches wherein the material-removing treatment can predictably comprise a conventional removal such as rinsing away portions of the synthetic material layer (water washing) (see, for example, [0008]).
Claim 8:  Vest further teaches wherein the material-removing treatment can predictably comprise a conventional removal such as chemical etching technique (solvent washing) (see, for example, [0008]).
Claim 9: ‘950 further teaches wherein the synthetic material layer (4) is a transparent synthetic material layer (4)  that is situated above the motif (3) (See, for example, Fig 1-5, pg 1-2).
Claim 11: ‘950 and Vest further teaches wherein the motif and/or the relief are provided directly on panels already having approximately or completely the dimensions of final coated panels (see, for example, ‘950: Fig 1-5; and Vest: Fig 4, wherein the motif / relief is formed directly into the coated panel, thus consistent in dimensions).
Claim 12: ‘950 further teaches wherein the relief corresponds (is “synchronized”) with the motif (See, for example, pg 1-2). 
Claim 13: Vest further teaches wherein “Exemplary photopolymer compositions (synthetic material layer composition) include those described in US patent application Ser. No. 10/353,446 filed Jan. 29, 2003, the teaching of which are incorporated herein by reference in their entirety” (See, for example, [0005] {Evidence {Roberts} is the PGPUB of 10/353,446 and explicitly teaches the photopolymer composition (synthetic material layer composition) comprises particles (nanoparticle fillers including zinc oxide, kaolinite, titanium dioxide, silicon dioxide; see, for example, [0024]).
Claim 14: Vest further teaches wherein the synthetic material layer (photocurable layer)  substantially extends over the entire motif (see, for example, abstract, [0011], [0029-0030], [0074-0075]; wherein the motif comprises the recesses formed within the photocurable layer, thus the photocurable layer substantially extends over the entire motif). 
Claim 15: Vest further teaches wherein material of the synthetic material layer remains present in deeper recesses of the top layer (see, for example, abstract, [0011], [0029-0030], [0074-0075]; wherein the recesses formed within the photocurable layer, thus the photocurable layer remains present in deeper recesses of the top layer). 
Claim 17: Vest further teaches wherein the relief is tangibly present at a surface of the coated panel (See, for example, abstract, [0011], [0029-0030], [0074-0075], printing elements uppermost surface comprises the relief). 
Claim 19: Vest further teaches wherein a position of the relief is referenced to a final edge or a final corner point of the coated panel (See, for example, abstract, [0007], [0011], [0029-0030], [0045], [0050] [0074-0075]; as the relief exists at a finite position dictated by the desired digitally delivered pattern relative to a final edge / corner point of the coated panel, it would read on referenced. 

Claim 2 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘950 in view of Vest as applied to claim 1 above, and further in view of King.
Claim 2:  ‘950 in view of Vest teaches the method of claim 1 (above), wherein they further teaches wherein the mask comprises masking portions (see figures); ‘950 is silent as to the ink and Vest further teaches phase change inks are applied the masking portions, specifically “Examples of phase change ink compositions are described in U.S. Pat. No. 6,444,018 to King et al., the subject matter of which in herein incorporated by reference in its entirety”. (see, for example, [0052]).  For sake of argument that such an explicit recitation that the phase change ink compositions of King wouldn’t be within the teaching of Vest by incorporation by reference: King teaches phase change ink compositions (See, for example, abstract).  King further teaches that such inks preferably comprise wax or paraffin to tailor mechanical and fluidic properties of the ink (See, for example, col 3 lines 44-55, col 8 lines 6-17, claim 7).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the mask ink to comprise wax / paraffin as Vest has explicitly taught the phase change ink of King as suitable for such patterning processes, since use of such wax / paraffin allows for tailoring of the inks mechanical and fluidic properties and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.

Claim 5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘950 in view of Vest as applied to claim 1 above, and further in view of Suzuki et al (US 4,688,156; hereafter Suzuki).
Claims 5 and 7: ‘950 in view of Vest teaches the method of claim 1 (Above) and ‘950 further teaches wherein the material-removing treatment can comprise polishing / brushing (see, for example, ‘950: fig 3, pg 1-2).   But it does not explicitly teach removal via suction or rinsing treatment.  Suzuki teaches a method for manufacturing coated panels (see, for example, abstract, Figures).  Suzuki further teaches masked patterning of a photocurable resin layer and subsequent removal of uncured portions can predictably be achieved by any of rinsing (spraying), brushing, blowing, or suction (See, for example, col 7 lines 40-67).  As both ‘950 and Suzuki are directed to methods of providing structured photocurable resin layers via selective curing through masks, it would have been obvious to one of ordinary skill in the art at the time of invention to have performed removal via rinsing (spraying) or suction as such a method is known in art to predictably remove non cured resin from masked photo-cured resin bodies.  

Claim 7-8 are alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘950 in view of Vest as applied to claim 1 above, and further in view of Hatton (GB 1,451,769; hereafter Hatton).
Claim 7-8: ‘950 in view of Vest teaches the method of claim 1 (above).  Wherein ‘950 has taught the material-removing treatment comprises polishing / brushing, (see, for example, ‘950: fig 3, pg 1-2). But it does not explicitly teach the treatment comprises rinsing away / chemical etching.  Hatton teaches a method of making pattern-bearing surface coatings via cured synthetic resins (See, for example, pg 1 lines 31-61).  Hatton further teaches wherein following patterned curing, the uncured portions can predictably be removed by rinsing / scrubbing with a solvent (See, for example, pg 3 lines 55-69).  As both Hatton and Vest are directed to methods of making pattern bearing coatings of synthetic resin on panels via masking / photocuring it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated rinsing away / chemical etching as means for removing uncured material as such methods are conventional in the art to predictably remove uncured photocurable resins from masked /photocured coated surfaces. 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘950 in view of Vest as applied to claim 1 above, and further in view of Frati (EP 1872959; provided by Applicant in 11/8/21 IDS; hereafter Frati).
Claim 10: ‘950 in view of Vest teaches the method of claim 1 (above).  Wherein ‘950 has taught the existence of motif / decorative layer (2+3) between the synthetic material layer and the substrate, but it does not explicitly teach the motif is obtained by performing a print directly on the substrate by an inkjet printer with one or more print heads. Frati is directed to a method of producing panels exhibiting the appearance of wood comprising a substrate, a transparent protective layer and an intermediate motif / decorative layer viewed there through (See, for example, abstract, [0015], [0023], Fig 1).  Frati further teaches wherein the intermediate décor layer is preferably provided directly on the substrate via inkjet printing with one or more print heads as it predictably provides for reductions in cost and time as well as enabling high productivity with large production flexibility (See, for example, [0008-0010], and [0015-0016], Fig 1).   Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have supplied the decorative / motif layer(s) between the synthetic material layer and the substrate by performing a print directly on the substrate by an inkjet printer with one or more print heads as a such an method achieves the predictable result of providing patterned décor / motif layers, such as those imitating wood, between a substrate and an overlying transparent coating; while further providing benefits of reduction in cost and time as well as enabling high productivity with large production flexibility.

Claim 13 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘950 in view of Vest as applied to claim 1 above, and further in view of Roberts.
Claim 13: ‘950 in view of Vest teach the method of claim 1 (above), ‘950 is silent as to the synthetic material layer composition, but Vest further teaches wherein “Exemplary photopolymer compositions (synthetic material layer composition suitable for such decorative applications) include those described in US patent application Ser. No. 10/353,446 filed Jan. 29, 2003, the teaching of which are incorporated herein by reference in their entirety” (See, for example, [0005]) Roberts is the PGPUB of 10/353,446 and explicitly teaches the photopolymer composition (synthetic material layer composition) comprises hard particles (nanoparticle fillers including zinc oxide, kaolinite, titanium dioxide, silicon dioxide; see, for example, [0024]).  Roberts further teaches wherein the incorporation of such particles provides enhanced physical properties to the resin (See, for example, [0022]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated hard particles in the synthetic as Vest has explicitly taught the synthetic resin layer compositions of Roberts as suitable for such patterning processes, since incorporations of such hard particles would predictably enhance the physical properties of the resin, and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘950 in view of Vest as applied to claim 1 above, and further in view of Oishi (US 3,738,854; hereafter Oishi).
Claim 16: ‘950 in view of Vest teach the method of claim 1 (above), wherein ‘950 teaches the substrate comprises a wood based material (plywood, particle board) (See, for example, pg 1). But it does not further teach using priming layers that include a filling material to fill unevenesses at an upper surface of the substrate.  Oishi teaches a method of making decorative boards (See, for example, abstract).  Oishi further teaches wherein priming layers such as primer coatings and sealer coats are conventional in the art, and particularly when plywood is the base filler coatings are applied for prevention of absorption of paints to be laminated on the primer coating, smoothening the surface,  and prevention of peeling of laminated coats (See, for example, col 2 lines 23-53, col 6 lines 3-75).   Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated using priming layers that fill unevenness in the base, as such coatings are conventional in the art and would predictably provide for prevention of absorption of paints to be laminated on the primer coating, smoothening the surface, and prevention of peeling of laminated coats.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘950 in view of Vest as applied to claim 1 above, and further in view of Laurent et al (US 2006/0156672; hereafter Laurent).
Claim 18: ‘950 in view of Vest teach the method of claim 1 (above), wherein ‘950 teaches the substrate comprises boards such as plywood or particle board (See, for example, pg 1, pg 2).  But is does not explicitly teach wherein the method further comprises subdividing the boards to form the coated panels.  Laurent teaches a method of making coated / reliefed flooring panels from boards (See, for example, abstract, Fig 13-14).  Laurent further teaches wherein following coating and generation of relief, specifically sized panels for pertinent applications, such as flooring can be cut from larger processed boards to yield a plurality of desired panel articles with reduced height / thickness deviation tolerances (See, for example, Fig 13-14, [0170-0177]).  As both Laurent and ‘950 are directed to making decorative embossed panels from boards (plywood, etc); it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the coating processing on boards and to subsequently cut the boards into a plurality of coated panels as such an order of steps would predictably yield a plurality of coated relief panels and reduce height deviation tolerances.

Response to Arguments
Applicant’s 4/8/22 Terminal Disclaimer and arguments have been fully considered and are persuasive with respect to the previously applied Double Patenting Rejections, therefore they have been withdrawn. 
Applicant’s 4/8/22 amendment requiring the synthetic material layer to be liquid has been fully considered and is persuasive with respect to the 35 USC 102 rejections over Vest, therefore these rejections have been withdrawn. 
Applicant's remaining arguments filed 4/8/22 have been fully considered but they are not persuasive. 
Applicant argues that the modification of ‘950 with Vest would not provide predictable results.  The examiner maintains that Vest has explicitly taught that “the ink can be applied directly to the surface of the printing element, especially if compatibility (migration) issues are not observed.  Concepts such as differences in material surface tension, and density are commonplace and well understood to one of ordinary skill in the art, thus in combination with the explicit guidance provided in prior art selection of suitable materials presenting no compatibility (migration) issues would be predictable and well within the level of one of ordinary skill.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the claims prevent the “JP’950 disclosure of a method that involves two separate and distinct curing processes that occur after the mask 5 is provided”. ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Refer to the 35 USC 112 rejection above, wherein the scope of what is actually claimed is indefinite and doesn’t explicitly align with Applicant’s argued scope.  As applied in the art rejection above; “curing the synthetic material layer” is interpreted as having occurred over a period of at which the endpoint of such an operation equates to the entirety of the synthetic material layer being cured, thus the point at which the entire layer achieves “curing” has been interpreted as “curing the synthetic material layer one time” (such complete curing of the entire layer only occurs once, at the point in time at which the entire reaction is complete); alternatively as the claim is drafted in open “comprising” language any sub or post step of pre/curing would not be excluded).
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712